648 S.E.2d 848 (2007)
STATE of North Carolina
v.
Christopher Matthew BROWN.
No. 171P07.
Supreme Court of North Carolina.
June 27, 2007.
M. Gordon Widenhouse, Jr., Chapel Hill, for Christopher Matthew Brown.
Isaac T. Avery, III, Senior Deputy Attorney General, Ronald L. Moore, District Attorney, for State of NC.

ORDER
Upon consideration of the petition filed on the 10th day of April 2007 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 27th day of June 2007."